isms.
                               ELECTRONIC RECORD                           ^X^iS

COA #     01-13-00908-CR                         OFFENSE: 22.02 (Aggravated Assault)

          Michael Oduro Kwarteng v. The
STYLE:    state of Texas                         COUNTY:         Harris

COA DISPOSITION:      AFFIRM                     TRIAL COURT: 182nd District Court


DATE: 06/25/15                   Publish: NO     TCCASE#:        1365142




                           IN THE COURT OF CRIMINAL APPEALS


         Michael Oduro Kwarteng v. The
STYLE:   State of Texas                               CCA#:


         PR0 5£                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                        PC:_

                                                      PUBLISH:                       DNP:
JUDGE:




                                                                                     MOTION FOR

                                                    REHEARING IN CCA IS:

                                                   JUDGE: _J


                                                                           ELECTRONIC RECORD